In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Queens County, dated April 6,1967, which denied his application without a hearing. Order affirmed. Defendant’s claim, in substance, is that he could not understand the Spanish spoken by one of his court-assigned attorneys, who frequently acted as interpreter, and that he was thus denied the effective assistance of counsel and various procedural rights. In our opinion, defendant’s uncorroborated allegations were conclusively refuted by the minutes of the entry of his guilty plea, at which time the official 'Spanish *754interpreter was present and acted; and a hearing, therefore, was unnecessary (cf. People v. Lofland, 21 N Y 2d 746; People v. Quinones, 21 N Y 2d 885; People v. Ortloff, 21 N Y 2d 888). Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.